Citation Nr: 1029034	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  04-23 004	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to April 
1984.

This case was previously before the Board of Veterans' Appeals 
(Board) in August 2006 and again in November 2008.  The issue on 
appeal was remanded for further evidentiary development and 
procedural action.  Such development and action having been 
completed, the matter is again before the Board for appellate 
review.


FINDING OF FACT

The Veteran's service-connected disabilities alone do not render 
him unable to obtain or retain employment.


CONCLUSION OF LAW

A total disability rating for compensation based upon individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  First, proper notice must be provided to a claimant 
before the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  The VA is also 
required to inform the Veteran of how the VA assigns effective 
dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Review of the claims file shows that the Veteran was informed of 
these elements with regard to his claim in a letter of March 
2007, prior to the most recent adjudication of his claim embodied 
in Supplemental Statement of the Case dated in May 2009.

VA medical records, service medical records, private medical 
records, Social Security records, VA vocational rehabilitation 
records, and VA examination reports have been obtained and 
reviewed in support of the Veteran's claim.  The Veteran and his 
representative have presented written statements in support of 
his claims.  All relevant records and contentions have been 
carefully reviewed.  The Board therefore concludes that the VA's 
duties to notify and assist have been met with regard to the 
matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 100 
percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or more.  
Alternatively, a total disability rating for compensation based 
on unemployability may be assigned to a Veteran who is unable to 
secure and follow a substantially gainful occupation by reason of 
his/her service-connected disabilities.  The Veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in making a 
determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

In determining whether the Veteran is entitled to a total 
disability rating based upon individual unemployability, neither 
his nonservice-connected disabilities nor his advancing age may 
be considered.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  The question 
is whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Initially, the Board concedes that the Veteran is actually 
unemployed, as he has not worked in many years, and in receipt of 
disability benefits from the Social Security Administration.  
These benefits are predicated upon the Veteran's nonservice-
connected psychiatric disabilities and his arthritis, however.  
His employment background includes work in the distant past as a 
production biller/advertiser.  His educational background 
includes one year of college.

The question before the Board is whether the Veteran is precluded 
from obtaining and retaining gainful employment solely due to his 
service-connected disabilities. The Social Security 
Administration, on the other hand, in awarding benefits to the 
Veteran was concerned solely with whether he could work in light 
of all his disabilities, both service- connected and nonservice-
connected.

The Veteran has been awarded service connection for a 
prostatitis, rated as 40 percent disabling; irritable bowel 
syndrome, rated as 30 percent disabling; and an appendectomy 
scar, rated as noncompensable.  The combined disability rating, 
is 60 percent.  As such, he does not meet the schedular criteria 
for an award of a total disability rating based upon individual 
unemployability.  In addition to his service-connected 
disabilities, the Veteran has significant nonservice- connected 
disabilities, however.  It would appear from the medical evidence 
of record that his nonservice-connected psychiatric disabilities 
cause the majority of his occupational impairment.

In this case, none of the medical evidence of record supports the 
Veteran's contention that he is rendered unemployable solely due 
to his service-connected disabilities.  Rather the multiple 
medical opinions and other evidence are to the effect that his 
nonservice-connected psychiatric disabilities prevent him from 
obtaining and retaining employment.  The Social Security 
documentation reflects that that agency considers him to be 
unemployable due to impairment arising from psychiatric disorders 
and arthritis. 

VA vocational rehabilitation records reflect that the Veteran's 
attempts at vocational rehabilitation were interrupted upon 
multiple occasions, most recently in 2004.  These records reflect 
that the Veteran's VA counselors deemed he was unable to 
participate in vocational rehabilitation constructively on 
account of impairment from service-connected and nonservice-
connected disabilities.

The Veteran himself does not only contend that his service-
connected disabilities are the cause of his patent 
unemployability, he contends in the alternative that service 
connection is warranted for the rest of his disabilities, as 
well, and has filed multiple, repetitive, and duplicative claims 
for service connection for multiple disabilities.  Service 
connection for various psychiatric disabilities has been denied 
upon multiple occasions, however; with the most recent being a 
Board denial in November 2008.  

Thus, a grant of a total disability rating based upon individual 
unemployability is not warranted because the Veteran's service 
connected disabilities alone are not shown to prevent him from 
obtaining and retaining a substantially gainful occupation.  
Because the Veteran's service-connected disabilities do not, 
individually or in combination, render him unemployable, a grant 
of a total disability rating for compensation must be denied.  
The preponderance of the evidence is against the Veteran's claim 
for this benefit.


ORDER

A total disability rating for compensation based upon individual 
unemployability due to service-connected disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


